


Exhibit 10.2
Appendix 1 to the ESPP
Sub-Plan of the
VWR Corporation 2014 Employee Stock Purchase Plan
For Employees of Designated Subsidiaries in European Economic Area (“EEA”)
Countries
1.    Introduction.
(a)    The Board of Directors of VWR Corporation (the “Company”) has established
the VWR Corporation 2014 Employee Stock Purchase Plan, as may be amended and
restated from time to time, (the “ESPP”), for the purposes of encouraging
employee participation in the ownership and economic progress of the Company.
(b)    Section 6.8 of the ESPP specifically provides that the Committee has the
power and authority to establish sub-plans to the extent necessary or advisable.
The Committee has determined that it is advisable to establish a sub-plan for
the purpose of facilitating compliance with certain employment and securities
law restrictions in the European countries. The Committee, therefore, intends to
establish a sub-plan of the ESPP for the purpose of offering the ESPP to
employees of Designated Subsidiaries in EEA countries. The terms of the ESPP
subject to the following rules, constitute the rules of the ESPP for
Participants in EEA countries (the “Sub-Plan for EEA”). All the terms and
conditions set forth in the ESPP shall be applicable to employees of Designated
Subsidiaries in EEA countries except to the extent of the terms set forth below.
(c)    In the event of an inconsistency between the terms in the ESPP and the
Sub-Plan for EEA, the terms of the Sub-Plan for EEA shall govern.
(d)    The offering to employees of Designated Subsidiaries in the EEA under
this Sub-Plan for EEA shall be a “separate offering” for the purposes of Code
Section 423 and will be construed accordingly for the purposes of the equal
rights and privileges requirement under Code Section 423. It is not part of the
offering to United States employees nor the offering to employees of any other
non EEA country.
2.    Definitions. Capitalized terms not otherwise defined herein shall have the
same meanings as set forth in the ESPP except as follows: “Employee” shall mean
any full time or part time employee of the Company or a Designated Subsidiary
who customarily works for the Company or a Designated Subsidiary, as the case
may be. For the purposes of the Sub-Plan for EEA, there is no minimum working
hours requirement per week to be considered an Employee for the purpose of
participating in the Sub-Plan for EEA.



--------------------------------------------------------------------------------




3.    Eligibility to Participate. Notwithstanding any contrary provision in
Section 2.1 of the ESPP, all Employees of Designated Subsidiaries in the EEA who
are Employees on the start date of an Option Period may elect to participate in
the Sub-Plan for EEA. There will be no minimum waiting period under the Sub-Plan
for EEA.
4.    Limitations on Purchase. In addition to the limitations in Section 3.3 of
the ESPP on purchasing shares, Participants in the Sub-Plan for EEA shall not be
permitted to contribute EUR 5 million or more for purchases under the Sub-Plan
for EEA in any rolling 12 month period. In the event that the amount
Participants in the EEA elect to contribute amounts that would exceed EUR 5
million in any rolling 12 month period, the Committee will reduce allowable
contribution amounts by a pro rata amount per Participant. In the event that
reductions are required, the Committee will notify Participants as soon as
possible and any amounts that would exceed the permitted contribution amounts
will be promptly refunded to Participants without interest.
5.    Shares Available for Issuance. Shares of Stock issued under the Sub-Plan
for EEA shall be counted against the share pool under the ESPP set forth in
Section 4.1 of the ESPP. This Sub-Plan shall not have a separate or additional
share pool.
6.    Amendments. Subject to the terms of the ESPP, the Committee reserves the
right to amend or terminate the Sub-Plan for EEA at any time.
7.    Adoption. The Sub-Plan for EEA is adopted and effective as of May 12,
2015.

2